Title: From John Adams to Thomas Jefferson, 10 July 1787
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square July 10, 1787
          
          I received with great Pleasure your favour of the first.— Your Excursion I dare answer for it, will be advantageous in many respects to our Country.— The Object of mine to Holland was to procure Money, and I had the good fortune to obtain as much as was necessary for the then present Purpose: but it was not in Consequence of any orders from Congress, and therefore I am under Some Apprehension for fear my Loan should not be ratified with so much Promptitude as I wish. If Congress ratify my Loan they will be able to pay the 2000 Guineas to the officers you mention, and to pay the Principal Sum too, if they please.— I have no doubt that Congress might borrow Money in Holland to pay off the Debt to France, if the States would lay on a Duty, to pay the Interest.— If you will venture to draw upon Willinks and Vanstaphorsts, I Suppose you may have the Money to pay the French officers their Interest.— But perhaps you would choose to have a previous Order of Congress or the Board of Treasury.
          I am extreamly Sorry, that you could not come for your Daughter in Person, and that We are obliged to part with her so soon. In my Life I never Saw a more charming Child.— accept of my Thanks, for the Pamphlets and arrets.— Tell Mazzei, he cannot conceive what an Italian I am become—I read nothing else, and if he writes to me it must be in that Language: but he must remember to make his Letters, So plain, that I can see them. in Writing English he is obliged to write So slow that his Characters are visible: but in Italian Such is the Rapidity of his Eloquence, that I must get a solar Microscope, if he is not upon his guard. You too, write Italian, and if you like it, you will oblige me: but I am not yet presumptuous enough to write a Line in any Thing but rugged American. I am, my dear Sir / with perfect Friendship yours
          
            John Adams.
          
         